DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim objections from pervious office action has been withdrawn. 
Claims 2-3, 7, 10-11, 15-17, and 19 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12 and 14 recites the claimed limitation “the training phase”. There is insufficient antecedent basis for this limitation in the claim since training phase was not established in the preceding claim, claim 9.
Claim 6 recites the claimed limitation “diagnostic classifiers”. There is insufficient antecedent basis for this limitation in the claim since diagnostic classifiers was not established in the preceding claim, claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sreepada (Proc. Intl. Soc. Mag. Reson. Med. 25 (2017) 2389,Ppublished 2017-04-26) in view of Hajian et al (US 2009/0136104 A1, filed 2008-11-26, hereinafter “Hajian”) in view of WANG JIYONG (CN 106709907 A, Published 2017-05-24, hereinafter “Wang”, english translation provided with this office action by espacenet).
Regarding claim 1, Sreepada discloses, A magnetic resonance spectroscopy (MRS)-based diagnostic system for Post-Traumatic Stress Disorder (PTSD) and/or mild Traumatic Brain Injury (mTBI), comprising: (Title: “Proton Magnetic Resonance Spectroscopy of Mild Traumatic Brain Injury in the Military”; Discussion para 4; “Additional MRS research elucidating differences between mTBI and PTS would bolster the statistically significant results from this study and further clarify measures of mTBI.”; Introduction; “Despite its frequency in both military members and civilians, mTBI is still difficult to uniquely diagnose and treat because of the scarcity of imaging tools that can detect it, and especially because it shares many symptoms with Post Traumatic Stress (PTS)”; Conclusion; “The powerful ability of MRS to quantify small neurometabolic differences in military veterans with mTBI will allow for clearer characterization of mTBI and the advancement of strategies for its diagnosis and treatment.”)
a MRS system for collecting MRS signals from a Posterior Cingulate 
Gyrus (PCG) of patients; (Methods para; 2 MRS Data Acquisition and Processing:… Three different brain regions were scanned (Figure 1): Posterior Cingulate Gyrus (PCG; 20x20x20mm), Posterior White Matter (PWM; 20x20x20mm), and Anterior Cingulate Gyrus (ACG; 20x20x20mm). Single Voxel 1H MRS data were acquired in each brain region using conventional PRESS, with TE = 30 ms, TR = 2s, bandwidth = 1.2 kHz, 1024 complex data points, water saturation, and 128 averaged acquisitions…) and
a computer system that creates and executes a diagnostic tool that uses wavelet analysis of the MRS signals from the PCG to diagnose patients with Post-Traumatic Stress Disorder (PTSD) and/or mild Traumatic Brain Injury (mTBI) from the MRS signals, ([The diagnostic tool is seen as the bar graph presented in re-produced Fig. 3 below and the LCModel-processed data acquired in re-produced Fig. 2 below (including the wavelet features extracted from the chart) is used as inputs to create and execute the diagnostic tool. An example of LCModel-processed data acquired from the PCG in an mTBI subject is seen in Figure 2 below. The tCr levels in the bar graph of Figure 3 below are obtained from the concentrations configured from the LCModel-processed data to diagnose mTBI subjects])


    PNG
    media_image1.png
    1082
    1628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    601
    1022
    media_image2.png
    Greyscale


wherein the computer system generates MRS signals (Figure 2-signals from 4 ppm to .40 ppm) then extract wavelet features from the clean MRS signals ([Identifying the peaks in the signal are seen as the wavelet features in the right output table]; see re-produced Fig. 2 above) as inputs to the diagnostic tool ([The diagnostic tool is seen as the bar graph presented in re-produced Fig. 3 above and the LCModel-processed data acquired in re-produced Fig. 2 above (including the wavelet features extracted from the chart) as used as inputs to create and execute the diagnostic tool.]), wherein in a training phase (Statistical analysis), the diagnostic tool creates a subset of wavelet features ([The subset of wavelet features in Fig 2 above are seen as GSH, Inc, Cho, Cr, Glx, NAA in the left table])
Sreepada fails to disclose, generates clean MRS signals by averaging the MRS signals for each coil of the MRS system 
determined by adding a wavelet feature to the subset that has a highest performance for discrimination and then adds additional wavelet features to the subset when the additional wavelet features increase the performance of the subset. 
However, in the same field of the endeavor, Hajian discloses data collection using MRS. Specifically, Hajian discloses, generates clean MRS signals ([X.sub.total is seen as a clean MRS signals (0061; “waveform X.sub.total that comes from MRI/MRS RF coils for the collected signal X.sub.total undergoes three processes. First, it is mixed to a lower base frequency. Second, the result is put through a bandpass filter (sampling filter). The order of mixing and filtration may be reversed in some embodiments. Third, the mixed and filtered signal then undergoes analog-to-digital conversion (digital sampling).”)]; 0129; “waveform X.sub.total that comes from MRI/MRS RF coils for sampling… waveform X.sub.total that comes from MRI/MRS RF coils for sampling waveform X.sub.total is the sum of a total signal S.sub.total and a total noise N.sub.total (i.e. X.sub.total=S.sub.total+N.sub.total)”) by summing MRS signals for each coil of the MRS system, (0129; where S.sub.total is the sum of all MRI or MRS signal that the RF coil(s) receive)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada MRS system to include clean MRS signals generated by summing MRS signals for each coil of the MRS system because doing so would reduce cross-frequency noise and therefore improve the final reconstructed image or signal profile data (0132-0133 of Hajian).
Hajian fails to disclose averaging MRS signals for each coil of the MRS system. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified to calculate averaging the MRS signals for each coil of the MRS system instead of summing because summing and averaging the signals are obvious variants because both would distribute the noise amongst the plurality of signals. 
The above noted combination teaches all the above except for: 
determined by adding a wavelet feature to the subset that has a highest performance for discrimination and then adds additional wavelet features to the subset when the additional wavelet features increase the performance of the subset. 
However, in the same field of the endeavor, Wang discloses MR imaging applied to imaging diagnosis of whole system for soft tissue, comparing MR image data with other modalities to provide more structure and texture information with a doctor directly 
wherein in a training phase (0107; feature selection process 6), the diagnostic tool (0107; sequential forward selection) creates a subset of features (0107; “subset X starting from zero…”) determined by adding a feature to the subset that has a highest performance for discrimination (0105; “the training set of 72 tumors is randomly divided into k parts, and the process of obtaining the test result (AUC value) of the test set will be repeated N times to obtain AUC1, AUC2,...,AUCN Finally, the feature subset corresponding to the largest AUC value and the corresponding classifier are selected from it as the final output for the system to classify the tumor VOI input by the user for malignant classification.”; 0107; “each time selecting one characteristic fx adding feature subset X, so that the evaluation function J (X) is optimized…”) and then adds additional features to the subset when the additional features increase the performance of the subset (0107; “and, each time selecting one so that the value of the evaluation function is added to achieve optimal characteristic [adding addition features until the the function to achieve optimal characteristics is seen when the additional features increase the performance of the subset since the process is interating and each time a value is added there by increasing the performance so the subset achieves optimal characteristics]… each time selecting one characteristic fx adding feature subset X, so that the evaluation function J The mRMR (minimum redundancy maximum correlation) + combination method of SFS, using based on mutual information feature selection method, sequencing the character, selecting the candidate feature set X, then the SFS, and classifier feature selection method to select the final feature subset X. In the experiment of this invention, using a feature selection method based on mutual information is the SFS method…”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with regard to wavelet features with Wang’s search strategy for feature selection using the sequential forward selection because doing so would improve identification of the feature set that achieves optimal characteristics (0107 of Wang).  

Regarding claim 6, the modified combination above disclose all the elements of claim 1, Sreepada further discloses, distinguishing healthy control subjects from those with PTSD and/or mTBI (Results lines 1-3; “Comparative analysis of metabolite concentrations in military mTBI subjects and healthy military controls revealed global decreases in tCr in mTBI subjects (Figure 3). Additionally, mTBI subjects showed elevated GSH levels in PCG (p = 0.0397) and increased Glx in both PWM (p = 0.0023) and ACG (p =0.0289). P-values are two-tailed and show significant differences between the mTBI and control cohorts (p < 0.05).”)
Sreepdada fails to disclose wherein diagnostic classifiers are trained using the subset of wavelet features identified during the trained phased. 
However, Wang discloses, wherein diagnostic classifiers are trained (0112; “classifiers for various classification results can be trained For example, for liver MR images, the classification results may include liver tumor malignant degree classification, microvascular infiltration degree, liver fibrosis degree classification, hepatitis degree classification, and so on” [Wang specifically teaches diagnostic classifiers for degrees of the liver which are trained using the feature selection process below. The training phase is seen as the sequential forward selection strategy conducted in the feature selection process, see below cited references]) using the subset of wavelet features identified during the training phase (0107; feature selection process 6 seen as the training phase; (0105; “the training set of 72 tumors is randomly divided into k parts, and the process of obtaining the test result (AUC value) of the test set will be repeated N times to obtain AUC1, AUC2,...,AUCN Finally, the feature subset corresponding to the largest AUC value and the corresponding classifier are selected from it as the final output for the system to classify the tumor VOI input by the user for malignant classification.”; 0107; “each time selecting one characteristic fx adding feature subset X, so that the evaluation function J (X) is optimized…”; (0107; “and, each time selecting one so that the value of the evaluation function is added to achieve optimal characteristic [adding addition features until the function to achieve optimal characteristics is seen when the additional features increase the performance of the subset since the process is interating and each time a value is added there by increasing the performance so the subset achieves optimal characteristics]… each time selecting one characteristic fx adding feature subset X, so that the evaluation function J The mRMR (minimum redundancy maximum correlation) + combination method of SFS, using based on mutual information feature selection method, sequencing the character, selecting the candidate feature set X, then the SFS, and classifier feature selection method to select the final feature subset X. In the experiment of this invention, using a feature selection method based on mutual information is the SFS method…”; 0110; “Through the above training, a classifier for the classification result of the region of interest can be obtained.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified analysis of healthy control from those with mTBI with diagnostic classifiers that are trained using the subset of wavelet features during the trained phased as taught by Wang because doing so would improve the classification of a region of interest (0110 and 0112 of Wang). 

Regarding claim 8, the modified combination above disclose all the elements of claim 1, Sreepada further discloses, wherein the diagnostic tool distinguishing healthy control subjects (Introduction lines 5-6; “The main objective of this H-MRS study is to determine the neurochemical profiles of military members suffering mTBI and compare with healthy military controls, in order to identify biomarkers of this condition.”) from those with PTSD and/or mTBI subjects (Results lines 1-3; “Comparative analysis of metabolite concentrations in military mTBI subjects and healthy military controls revealed global decreases in tCr in mTBI subjects (Figure 3). Additionally, mTBI subjects showed elevated GSH levels in PCG (p = 0.0397) and increased Glx in both PWM (p = 0.0023) and ACG (p =0.0289). P-values are two-tailed and show significant differences between the mTBI and control cohorts (p < 0.05).”)
Sreepada fails to discloses, implements classifiers learned in the training phase
Wang discloses, implementing classifiers for regions (0110; “Through the above training, a classifier for the classification result of the region of interest can be obtained.”; 0112; “classifiers for various classification results can be trained For example, for liver MR images, the classification results may include liver tumor malignant degree classification, microvascular infiltration degree, liver fibrosis degree classification, hepatitis degree classification, and so on”) wherein these classifiers are learned in the training phase (0107; feature selection process 6 seen as the training phase; (0105; “the training set of 72 tumors is randomly divided into k parts, and the process of obtaining the test result (AUC value) of the test set will be repeated N times to obtain AUC1, AUC2,...,AUCN Finally, the feature subset corresponding to the largest AUC value and the corresponding classifier are selected from it as the final output for the system to classify the tumor VOI input by the user for malignant classification.”; 0107; “each time selecting one characteristic fx adding feature subset X, so that the evaluation function J (X) is optimized…”; (0107; “and, each time selecting one so that the value of the evaluation function is added to achieve optimal characteristic [adding addition features until the function to achieve optimal characteristics is seen when the additional features increase the performance of the subset since the process is interating and each time a value is added there by increasing the performance so the subset achieves optimal characteristics]… each time selecting one characteristic fx adding feature subset X, so that the evaluation function J The mRMR (minimum redundancy maximum correlation) + combination method of SFS, using based on mutual information feature selection method, sequencing the character, selecting the candidate feature set X, then the SFS, and classifier feature selection method to select the final feature subset X. In the experiment of this invention, using a feature selection method based on mutual information is the SFS method…”; 0110; “Through the above training, a classifier for the classification result of the region of interest can be obtained.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified analysis of healthy control from those with mTBI with diagnostic classifiers that are trained in the trained phased as taught by Wang because doing so would improve the classification of a region of interest (0110 and 0112 of Wang). 

Regarding claim 9, Sreepada discloses, A method for magnetic resonance spectroscopy (MRS)-based diagnostic system for Post-Traumatic Stress Disorder (PTSD) and/or mild Traumatic Brain Injury (mTBI), comprising: (Title: “Proton Magnetic Resonance Spectroscopy of Mild Traumatic Brain Injury in the Military”; Discussion para 4; “Additional MRS research elucidating differences between mTBI and PTS would bolster the statistically significant results from this study and further clarify measures of mTBI.”; Introduction; “Despite its frequency in both military members and civilians, mTBI is still difficult to uniquely diagnose and treat because of the scarcity of imaging tools that can detect it, and especially because it shares many symptoms with Post Traumatic Stress (PTS)”; Conclusion; “The powerful ability of MRS to quantify small neurometabolic differences in military veterans with mTBI will allow for clearer characterization of mTBI and the advancement of strategies for its diagnosis and treatment.”)
collecting MRS signals from a Posterior Cingulate Gyrus (PCG) of patients; (Methods para; 2 MRS Data Acquisition and Processing:… Three different brain regions were scanned (Figure 1): Posterior Cingulate Gyrus (PCG; 20x20x20mm), Posterior White Matter (PWM; 20x20x20mm), and Anterior Cingulate Gyrus (ACG; 20x20x20mm). Single Voxel 1H MRS data were acquired in each brain region using conventional PRESS, with TE = 30 ms, TR = 2s, bandwidth = 1.2 kHz, 1024 complex data points, water saturation, and 128 averaged acquisitions…) and
using wavelet analysis of the MRS signals from the PCG to diagnose patients with Post-Traumatic Stress Disorder (PTSD) and/or mild Traumatic Brain Injury (mTBI) from the MRS signals ([The bar graph presented in re-produced Fig. 3 below and the LCModel-processed data acquired in re-produced Fig. 2 below (including the wavelet features extracted from the chart) as used as inputs to create and execute the diagnostic tool. An example of LCModel-processed data acquired from the PCG in an mTBI subject is seen in Figure 2 below. The tCr levels in the bar graph of Figure 3 below are obtained from the concentrations configured from the LCModel-processed data to diagnose mTBI subjects])


    PNG
    media_image3.png
    948
    1433
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    676
    1065
    media_image4.png
    Greyscale


by generates MRS signals (Figure 2-signals from 4.0 ppm to .40 ppm) extract wavelet features from the MRS signals ([Identifying the peaks in the signal are seen as the wavelet features in the right output table]; see re-produced Fig. 2 above)) creating a subset of wavelet features ([The subset of wavelet features in Fig 2 above are seen as GSH, Inc, Cho, Cr, Glx, NAA in the left table])
Sreepada fails to disclose, generating clean MRS signals by averaging the MRS signals for each coil of the MRS system
determined by adding a wavelet feature to the subset that has a highest performance for discrimination and then adds additional wavelet features to the subset when the additional wavelet features increase the performance of the subset. 
However, in the same field of the endeavor, Hajian discloses data collection using MRS. Specifically, Hajian discloses, generating clean MRS signlas (X.sub.total; [X.sub.total is seen as a clean signal since it is a filtered signal (0061; “waveform X.sub.total that comes from MRI/MRS RF coils for sthe collected signal X.sub.total undergoes three processes. First, it is mixed to a lower base frequency. Second, the result is put through a bandpass filter (sampling filter). The order of mixing and filtration may be reversed in some embodiments. Third, the mixed and filtered signal then undergoes analog-to-digital conversion (digital sampling).”)]; 0129; “waveform X.sub.total that comes from MRI/MRS RF coils for sampling… waveform X.sub.total that comes from MRI/MRS RF coils for sampling waveform X.sub.total is the sum of a total signal S.sub.total and a total noise N.sub.total (i.e. X.sub.total=S.sub.total+N.sub.total)”) by summing MRS signals for each coil of the MRS system, (0129; where S.sub.total is the sum of all MRI or MRS signal that the RF coil(s) receive)

Hajian fails to disclose averaging MRS signals for each coil of the MRS system. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified to calculate averaging the MRS signals for each coil of the MRS system instead of summing because summing and averaging the signals are obvious variants because both would distribute the noise amongst the plurality of signals. 
The above noted combination teaches all the above except for: 
determined by adding a wavelet feature to the subset that has a highest performance for discrimination and then adds additional wavelet features to the subset when the additional wavelet features increase the performance of the subset. 
However, in the same field of the endeavor, Wang discloses MR imaging applied to imaging diagnosis of whole system for soft tissue, comparing MR image data with other modalities to provide more structure and texture information with a doctor directly identifying the interesting area from the MR image and confirming the presence of pathological, obtaining pathology by means of histological analysis. Specifically, Wang discloses, 
(0107; feature selection process 6), the diagnostic tool (0107; sequential forward selection) creates a subset of features (0107; “subset X starting from zero…”) determined by adding a feature to the subset that has a highest performance for discrimination (0105; “the training set of 72 tumors is randomly divided into k parts, and the process of obtaining the test result (AUC value) of the test set will be repeated N times to obtain AUC1, AUC2,...,AUCN Finally, the feature subset corresponding to the largest AUC value and the corresponding classifier are selected from it as the final output for the system to classify the tumor VOI input by the user for malignant classification.”; 0107; “each time selecting one characteristic fx adding feature subset X, so that the evaluation function J (X) is optimized…”) and then adds additional features to the subset when the additional features increase the performance of the subset (0107; “and, each time selecting one so that the value of the evaluation function is added to achieve optimal characteristic [adding addition features until the the function to achieve optimal characteristics is seen when the additional features increase the performance of the subset since the process is interating and each time a value is added there by increasing the performance so the subset achieves optimal characteristics]… each time selecting one characteristic fx adding feature subset X, so that the evaluation function J The mRMR (minimum redundancy maximum correlation) + combination method of SFS, using based on mutual information feature selection method, sequencing the character, selecting the candidate feature set X, then the SFS, and classifier feature selection method to select the final feature subset X. In the experiment of this invention, using a feature selection method based on mutual information is the SFS method…”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with regard to wavelet features with Wang’s search strategy for feature selection using the sequential forward selection because doing so would improve identification of the feature set that achieves optimal characteristics (0107 of Wang).  

Regarding claim 14, the modified combination above disclose all the elements of claim 9, Sreepada further discloses, distinguishing healthy control subjects from those with PTSD and/or mTBI (Results lines 1-3; “Comparative analysis of metabolite concentrations in military mTBI subjects and healthy military controls revealed global decreases in tCr in mTBI subjects (Figure 3). Additionally, mTBI subjects showed elevated GSH levels in PCG (p = 0.0397) and increased Glx in both PWM (p = 0.0023) and ACG (p =0.0289). P-values are two-tailed and show significant differences between the mTBI and control cohorts (p < 0.05).”)
Sreepdad fails to disclose wherein diagnostic classifiers are trained using the subset of wavelet features identified during the trained phased. 
However, Wang discloses, wherein diagnostic classifiers are trained (0112; “classifiers for various classification results can be trained For example, for liver MR images, the classification results may include liver tumor malignant degree classification, microvascular infiltration degree, liver fibrosis degree classification, hepatitis degree classification, and so on” [Wang specifically teaches diagnostic classifiers for degrees of the liver which are trained using the feature selection process below. The training phase is seen as the sequential forward selection strategy conducted in the feature selection process, see below cited references]) using the subset of wavelet features identified during the trained phased. (0107; feature selection process 6 seen as the training phase; (0105; “the training set of 72 tumors is randomly divided into k parts, and the process of obtaining the test result (AUC value) of the test set will be repeated N times to obtain AUC1, AUC2,...,AUCN Finally, the feature subset corresponding to the largest AUC value and the corresponding classifier are selected from it as the final output for the system to classify the tumor VOI input by the user for malignant classification.”; 0107; “each time selecting one characteristic fx adding feature subset X, so that the evaluation function J (X) is optimized…”; (0107; “and, each time selecting one so that the value of the evaluation function is added to achieve optimal characteristic [adding addition features until the function to achieve optimal characteristics is seen when the additional features increase the performance of the subset since the process is interating and each time a value is added there by increasing the performance so the subset achieves optimal characteristics]… each time selecting one characteristic fx adding feature subset X, so that the evaluation function J The mRMR (minimum redundancy maximum correlation) + combination method of SFS, using based on mutual information feature selection method, sequencing the character, selecting the candidate feature set X, then the SFS, and classifier feature selection method to select the final feature subset X. In the experiment of this invention, using a feature selection method based on mutual information is the SFS method…”; 0110; “Through the above training, a classifier for the classification result of the region of interest can be obtained.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified analysis of healthy control from those with mTBI with diagnostic classifiers that are trained using the subset of wavelet features during the trained phased as taught by Wang because doing so would improve the classification of a region of interest (0110 and 0112 of Wang).  

Regarding claim 18, the modified combination above disclose all the elements of claim 1, Sreepada further discloses, comprising characterizing metabolites including N-acetylaspartate (NAA), creatine (Cre), choline (Cho), glutamate (Glu), glutamine (Gln), gamma-amino butyric acid (GABA), myoinositol (ml), and lactate. (Methods; statistical analysis; Processed data were first assessed to identify and exclude metabolites for which Cramer-Rao Lower Bound was greater than 20% indicating unreliable data. Remaining metabolites included Glu, Glx, GPC+PCh, GSH, mI, NAA+NAAG, and total creatine (tCr).)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sreepada in view Hajian in view of Wang, as applied to claim 1 and 9 above respectively, in further view of Kontos et al (Mil Med. 2017 March ; 182(Suppl 1): 99–104. doi:10.7205/MILMED-D-16-00177., hereinafter “Kontos”. PDF filed with this office action).
Regarding claim 4, the modified combination above disclose all the elements of claim 1, Sreepada further discloses, wherein the training phase (Statistical analysis) of the diagnostic tool ([see re-produced Figs 2 and 3 above and further explained above in claim 1]) is performed by analyzing MRS signals ([The metabolites concentrations configured from the MRS signals signals from 4 ppm to .40 ppm) in the LCModel in Figure 2 below]) of subjects with mTBI (see re-produced Fig. 2 and 3 below; Discussion lines 6-7; “elevated GSH has also been observed in the ACG of PTS subjects . This suggests that the location of neurometabolic changes within the brain might be key in uniquely identifyingmTBI and distinguishing from PTS.” [PTS is a comorbidity in the military veterans with mTBI cohort]). 

    PNG
    media_image5.png
    423
    1268
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    638
    965
    media_image6.png
    Greyscale

	Sreepada fails to discloses analyzing MRS signals of subjects with PTSD and mTBI. 
However, in the same field of the endeavor, Kontos discloses Clinical and Magnetic Resonance Spectroscopic Imaging Findings in Veterans with Blast Mild Traumatic Brian Injury and Post-Traumatic Stress Disorder. Specifically, Kontos discloses, analyzing MRS signals of subjects with PTSD and mTBI (see re-produced Fig. 1 below).

    PNG
    media_image7.png
    539
    699
    media_image7.png
    Greyscale

 	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above teachings of analyzing MRS signals of subjects mTBI to teach analyzing MRS signals of subjects with PTSD and mTBI because doing so would improve differentiating of military personnel with blast mTBi and PTSD (Conclusion lines 2-3 of Kontos).  

Regarding claim 12, the modified combination above disclose all the elements of claim 9, Sreepada further discloses, wherein the training phase (Statistical analysis) of ([see re-produced Figs 2 and 3 above and further explained above in claim 1]) is performed by analyzing MRS signals ([The wavelet features of the MRS signal is the location in the ppm of the wavelet function]) of subjects with mTBI (see re-produced Fig. 2 and 3 below; Discussion lines 6-7; “elevated GSH has also been observed in the ACG of PTS subjects . This suggests that the location of neurometabolic changes within the brain might be key in uniquely identifyingmTBI and distinguishing from PTS.”)

    PNG
    media_image5.png
    423
    1268
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    638
    965
    media_image6.png
    Greyscale

	Sreepada fails to discloses analyzing MRS signals of subjects with PTSD and mTBI. 
However, in the same field of the endeavor, Kontos discloses Clinical and Magnetic Resonance Spectroscopic Imaging Findings in Veterans with Blast Mild Traumatic Brian Injury and Post-Traumatic Stress Disorder. Specifically, Kontos discloses, analyzing MRS signals of subjects with PTSD and mTBI (see re-produced Fig. 1 below).

    PNG
    media_image7.png
    539
    699
    media_image7.png
    Greyscale

 	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above teachings of analyzing MRS signals of subjects mTBI to teach analyzing MRS signals of subjects with PTSD and mTBI because doing so would improve differentiating of military personnel with blast mTBi and PTSD (Conclusion lines 2-3 of Kontos).  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sreepada in view Hajian in view of Wang, as applied to claim 1 and 9 above respectively, in further view of Hicks et al (US 2020/0277676 A1, Filed 2018-23-03, hereinafter “Hicks”) in view of Pollard et al (US 2019/0113526 A1, Filed 2016-06-10, hereinafter “Pollard”). 
Regarding claim 5, the modified combination above disclose all the elements of claim 1, Sreepada further discloses, wherein the diagnostic tool ([see re-produced Figs 2 and 3 above and further explained above in claim 1]) for healthy control and mTBI. (Results lines 1-3; “Comparative analysis of metabolite concentrations in military mTBI subjects and healthy military controls revealed global decreases in tCr in mTBI subjects (Figure 3). Additionally, mTBI subjects showed elevated GSH levels in PCG (p = 0.0397) and increased Glx in both PWM (p = 0.0023) and ACG (p =0.0289). P-values are two-tailed and show significant differences between the mTBI and control cohorts (p < 0.05).”)
	Sreepada fail to teach a diagnostic tool to implement binary classifiers for PTSD and mTBI
	However, Wang teaches a diagnostic tool (0131; “processing device 900 may further include a classification module 905”) to implement binary classifiers for multiple regions (0112; “classifiers for various classification results can be trained For example, for liver MR images, the classification results may include liver tumor malignant degree classification, microvascular infiltration degree, liver fibrosis degree classification, hepatitis degree classification, and so on”
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified diagnostic tool to implement binary classifiers as taught by Wang  
	The above noted combination teaches all the above except for:
	binary classifiers for PTSD and mTBI
However, in the same field of the endeavor, Hicks discloses, analysis and prediction of traumatic brain injury and concussion symptoms. Specifically, Hicks discloses, binary classifiers for mTBI (0305; “predict the likelihood of TBI, using Receiver Operating Curve (ROC) binary classification testing with feature selection” [mTBI and TBI are commonly interchanged and associated with a loss of consciousness; therefore, TBI is seen as mTBI]).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Shreepada as modified binary classifiers with Hicks teaching of binary classifiers for groups of mTBI because doing so would improve the selection of mTBI compared to other mTBI groups (0305 of Hicks). 
	The above noted combination teaches all the above except for: 
	binary classifiers for PTSD. 
However, in the same field of the endeavor, Pollard discloses binary classifiers for PTSD and healthy controls. Specifically, Pollard discloses, implements binary classifiers for PTSD (0079; “Table 3 below shows measurements of cytokines and chemokines in plasma collected from both PTSD and healthy control patients at 2 AM. The table indicates that the two analytes, MCP-1 and MCP-4, still varied in opposite directions, and each was among the highest AUC values on the list. For the case of PTSD, the last row in Table 3 shows that the MCP-4/MCP-1 ratio was elevated 34% in plasma from PTSD patients compared to healthy controls. The P value, based on a two-tailed t-test, was 0.02, and the ROC curve has an AUC of 0.75. The multiparameter analysis thus also identified the MCP-4/MCP-1 ratio as a candidate binary classifier for PTSD and healthy controls in both 9 AM and 2 AM plasma samples.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the Shreepada as modified binary classifiers for two groups wherein at least one of the groups is mTBI with Pollards binary classifers of two groups wherein at least one of groups is PTSD subjects; thereby substituting the groups to teach binary classifiers for PTSD and mTBI because doing so would improve the identification between PTSD subjects with healthy control subjects (0079 of Pollard). 

Regarding claim 13, the modified combination above disclose all the elements of claim 9, Sreepada further discloses, further comprising distinguishing ([see re-produced Figs 2 and 3 above and further explained above in claim 1]) healthy control and mTBI. (Results lines 1-3; “Comparative analysis of metabolite concentrations in military mTBI subjects and healthy military controls revealed global decreases in tCr in mTBI subjects (Figure 3). Additionally, mTBI subjects showed elevated GSH levels in PCG (p = 0.0397) and increased Glx in both PWM (p = 0.0023) and ACG (p =0.0289). P-values are two-tailed and show significant differences between the mTBI and control cohorts (p < 0.05).”)

	However, Wang teaches implementing binary classifiers for multiple regions ((0131; “processing device 900 may further include a classification module 905”; 0112; “classifiers for various classification results can be trained For example, for liver MR images, the classification results may include liver tumor malignant degree classification, microvascular infiltration degree, liver fibrosis degree classification, hepatitis degree classification, and so on”
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Sreepada as modified diagnostic tool to implement binary classifiers as taught by Wang because doing so would improve the classification of a region of interest (0110 and 0112 of Wang).  
	The above noted combination teaches all the above except for:
	binary classifiers for PTSD and mTBI
However, in the same field of the endeavor, Hicks discloses, analysis and prediction of traumatic brain injury and concussion symptoms. Specifically, Hicks discloses, binary classifiers for mTBI (0305; “predict the likelihood of TBI, using Receiver Operating Curve (ROC) binary classification testing with feature selection” [mTBI and TBI are commonly interchanged and associated with a loss of consciousness; therefore, TBI is seen as mTBI]).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Shreepada as modified binary classifiers with Hicks teaching of binary classifiers for 
	The above noted combination teaches all the above except for: 
	binary classifiers for PTSD. 
However, in the same field of the endeavor, Pollard discloses binary classifiers for PTSD and healthy controls. Specifically, Pollard discloses, implements binary classifiers for PTSD (0079; “Table 3 below shows measurements of cytokines and chemokines in plasma collected from both PTSD and healthy control patients at 2 AM. The table indicates that the two analytes, MCP-1 and MCP-4, still varied in opposite directions, and each was among the highest AUC values on the list. For the case of PTSD, the last row in Table 3 shows that the MCP-4/MCP-1 ratio was elevated 34% in plasma from PTSD patients compared to healthy controls. The P value, based on a two-tailed t-test, was 0.02, and the ROC curve has an AUC of 0.75. The multiparameter analysis thus also identified the MCP-4/MCP-1 ratio as a candidate binary classifier for PTSD and healthy controls in both 9 AM and 2 AM plasma samples.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the Shreepada as modified binary classifiers for two groups wherein at least one of the groups is mTBI with Pollards binary classifers of two groups wherein at least one of groups is PTSD subjects; thereby substituting the groups to teach binary classifiers for PTSD and mTBI because doing so would improve the identification between PTSD subjects with healthy control subjects (0079 of Pollard). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791